COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER OF REINSTATEMENT

Appellate case name:        Jorge Gonzalez v. The State of Texas

Appellate case number:      01-16-00490-CR

Trial court case number:    1450202

Trial court:                176th District Court of Harris County


        This case was abated and remanded to the trial court on December 13, 2016. In the
abatement order, we directed the trial court to execute an amended certification of
appellant’s right to appeal that complies with Texas Rule of Civil Procedure 25.2. The
district clerk has filed a supplemental clerk’s record containing an amended certification
of appellant’s right to appeal signed by the trial court judge, appellant, and his counsel.
Accordingly, we REINSTATE this case on the Court’s active docket.
       It is so ORDERED.

Judge’s signature: _/s/ Terry Jennings
                    Acting individually      Acting for the Court

Date: February 28, 2017